19-10869-hcm Doc#32 Filed 07/09/19 Entered 07/09/19 14:53:10 Main Document Pg 1 of
                                        14




 IT IS HEREBY ADJUDGED and DECREED that the
 below described is SO ORDERED.


 Dated: July 09, 2019.

                                                        __________________________________
                                                               H. CHRISTOPHER MOTT
                                                        UNITED STATES BANKRUPTCY JUDGE
 ________________________________________________________________


                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION
  In re:                                          §
  FFBC OPERATIONS, LLC,                           §           Case No. 19-10869-hcm
         d/b/a Celis Brewery                      §
  and                                             §
  FFBC REAL ESTATE, LLC                           §           Case No. 19-10870-hcm
                                                  §           (Jointly Administered Under
           Jointly Administered Debtors.          §           Case No. 19-10869-hcm)

                              AGREED INTERIM ORDER AUTHORIZING
                             THE DEBTORS’ USE OF CASH COLLATERAL

           Upon consideration of the Motion for Entry of Interim and Final Orders Authorizing the

  Debtors’ Use of Cash Collateral (the “Motion”) filed by FFBC Real Estate, LLC and FFBC

  Operations, LLC (collectively, the “Debtors”), and agreed to by Amplify Credit Union, formerly

  known as Amplify Federal Credit Union (“Amplify”), the U.S. Small Business Administration

  (“SBA”) and Celis Phoenix, LLC (“CP,” and together with Amplify and the SBA, the

  “Lenders”), pursuant to which the Debtors seek authority to use cash collateral that is subject to

  the liens and security interests held by Lenders, and Lenders consent to such usage, a hearing to

  consider interim relief under the Motion having been held on July 3, 2019, the Court having



  {036180-94904/4838-9513-5899.2}             1
                                           Exhibit A
19-10869-hcm Doc#32 Filed 07/09/19 Entered 07/09/19 14:53:10 Main Document Pg 2 of
                                        14


  considered the Motion, and the representations of counsel regarding the relief sought therein; and

  the Court having recognized that the parties hereto stipulate and agree as follows, and the Court

  hereby adopting said stipulation and agreement as findings of fact and conclusions of law as set

  forth below, subject to the limitations set forth herein, if any, and after due deliberation and

  sufficient cause appearing therefore,

           THE COURT FINDS AND CONCLUDES THAT:

           A.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b).

           B.        This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

           C.        Venue of this case is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

           D.        Under the circumstances, due and adequate notice has been given to all parties

  entitled thereto, and no other or further notice is necessary or required.

           E.        The relief requested in the Motion is necessary and in the best interests of the

  Debtors’ estate and creditors.

           F.        Lenders are the primary secured creditors to the Debtors, and the specifics of the

  secured loans are as follows:

                     a.       Real Estate First Lien Note.        The Debtors entered into a Loan

  Agreement dated March 14, 2016 with Amplify that allowed the Debtors to borrow up to Five

  Million Three Hundred Thousand and no/100 Dollars ($5,300,000.00) principal amount under

  the Real Estate First Lien Note dated March 14, 2016 (the “Amplify Loan”), which is secured by

  both the real and personal property of the Debtors. As of June 28, 2019, Amplify asserts that the

  outstanding principal amount under the Amplify Loan, including all of the accrued and unpaid

  interest is $5,085,726.60. Amplify reserves the right to include any additional fees, expenses,

  and post-petition interest. The liens and security interests under the Amplify Loan were granted




  {036180-94904/4838-9513-5899.2}                 2
                                               Exhibit A
19-10869-hcm Doc#32 Filed 07/09/19 Entered 07/09/19 14:53:10 Main Document Pg 3 of
                                        14


  under the Security Agreement (Commercial) dated March 14, 2016, and Amplify asserts that the

  personal property interests were duly perfected pursuant to a Uniform Commercial Code

  (“UCC”) Financing Statement filed with the Texas Secretary of State as filing number 16-

  0010051559, dated March 29, 2016, and the lien granted under the real property in the Deed of

  Trust (with Security Agreement) was recorded on March 18, 2016 in the real property records of

  Travis County, Texas as document number 2016040362. Also, this loan is subject to the Third

  Party Lender Agreement entered into between Amplify Federal Credit Union and Capital

  Certified Development Corporation dated September 6, 2017.

                     b.       The SBA Loan.    The Debtors entered into a Loan Authorization

  Agreement dated March 10, 2016, with Capital Certified Development Company and the United

  States Small Business Administration that allowed the Debtors to borrow up to Three Million

  Three Hundred Twenty-Eight Thousand and no/100 Dollars ($3,328,000.00) under the Small

  Business Administration Note (the “SBA Loan”) executed September 5, 2017. The SBA asserts

  that the outstanding principal balance of the SBA Loan, including all of the accrued and unpaid

  interest is $3,106,280.58, with per diem interest of $243.11. The liens and security interests

  under the SBA Loan were granted under the Security Agreement dated September 5, 2017, and

  the SBA asserts that the personal property interests were duly perfected pursuant to a UCC

  Financing Statement filed with the Texas Secretary of State as filing number 17-00303755369,

  dated September 7, 2017, the lien granted under the real property in the Deed of Trust, Security

  Agreement, Assignment of Rents and Financing Statement was recorded on September 27, 2017

  in the real property records of Travis County, Texas as document number 2017155145, and the

  Transfer of Lien from CDC to SBA recorded on September 27, 2017 in the real property records

  of Travis County, Texas as document number 2017155149. Also, this loan is subject to the Third




  {036180-94904/4838-9513-5899.2}              3
                                              Exhibit A
19-10869-hcm Doc#32 Filed 07/09/19 Entered 07/09/19 14:53:10 Main Document Pg 4 of
                                        14


  Party Lender Agreement entered into between Amplify Federal Credit Union and Capital

  Certified Development Corporation dated September 6, 2017.

                     c.       The CP Loan. CP and FFBC Operations LLC entered in to a Secured

  Promissory Note dated March 29, 2019 by which CP made available a line of credit in the

  amount of $400,000 to Debtor. The Secured Promissory Note was secured by a Security

  Agreement by which Debtor granted to CP a lien on certain specific “open orders’, inventory and

  the proceeds of such open orders. CP asserts that the liens were perfected by the filing of a UCC

  Financing Statement with the Texas Secretary of State. CP asserts that the Secured Promissory

  Note has an outstanding balance of $348,116.40. CP and Amplify executed a Subordination

  Agreement by which Amplify subordinated its prior liens to the liens of CP with respect to the

  specific collateral.

           G.        The SBA and Amplify assert that all of Debtors’ assets are pledged as collateral

  under the Amplify Loan and the SBA Loan (“Pre-Petition Collateral”), which includes all cash

  and cash equivalents of the Debtors’ bankruptcy estate in existence as of the Petition Date and

  that is acquired by the Debtors thereafter (“Cash Collateral”) within the meaning of section

  363(a) of the Bankruptcy Code. The Amplify Loan and the SBA Loan are collectively referred to

  herein as the “Pre-Petition Obligations.”

           H.        The Debtors require use of Cash Collateral in order to continue their ordinary

  course business operations and to maintain the value of their bankruptcy estates, and the Lenders

  consent to the Debtors’ use of the Cash Collateral in accordance with the terms of this Interim

  Order.      The Debtors have requested immediate entry of this Interim Order pursuant to

  Bankruptcy Rule 4001(b). Approval for the Debtors’ use of Cash Collateral as provided herein

  is necessary to avoid immediate and irreparable harm to the Debtors’ bankruptcy estates. This




  {036180-94904/4838-9513-5899.2}                4
                                              Exhibit A
19-10869-hcm Doc#32 Filed 07/09/19 Entered 07/09/19 14:53:10 Main Document Pg 5 of
                                        14


  Interim Order permits the Debtors to use the Cash Collateral, on an interim basis, on the terms

  and conditions provided for herein, commencing on the Petition Date and expiring on August 5,

  2019 (the “Interim Period”), and the same may be extended from time to time as provided herein.

           I.        The Debtors’ required use of the Cash Collateral includes helping fund operations

  for the continued production of inventory and the sale of inventory.

           J.        Good, adequate, and sufficient cause has been shown to justify the granting of the

  relief requested herein.          The Debtors’ use of the Cash Collateral in the Interim Period is

  necessary to preserve their bankruptcy estates, and to avoid immediate and irreparable harm to

  the Debtors, their bankruptcy estates and assets.

           K.        Based upon the foregoing findings and conclusions, upon the Motion and other

  pleadings filed in this Chapter 11 case and upon the record made before this Court, and good and

  sufficient cause having been shown for the entry of this Interim Order.

           IT IS THEREFORE, ORDERED, ADJUDGED, AND DECREED THAT:

           1.        The Motion is granted on an interim basis as set forth herein. Any objections to

  the Motion with respect to the entry of this Interim Order that have not been withdrawn, waived

  or settled, and all reservations of rights included therein are hereby denied and overruled, except

  as provided herein.

           2.        Subject to the terms and conditions set forth herein, the Debtors are hereby

  authorized to use the Cash Collateral to pay the Debtors’ actual expenses of operating the

  business as indicated in the budget attached hereto as Exhibit A (the “Budget”) for the Interim

  Period and for the purposes identified in the Budget. The expenditures authorized in the Budget

  shall be generally adhered to (plus or minus five percent (5%)), but any amounts listed in the

  Budget that are unused in any week may be carried over and used by the Debtors in any




  {036180-94904/4838-9513-5899.2}                  5
                                                 Exhibit A
19-10869-hcm Doc#32 Filed 07/09/19 Entered 07/09/19 14:53:10 Main Document Pg 6 of
                                        14


  subsequent week. Each line item of expense may be exceeded by up to 10%, so long as the total

  budget does not exceed 5% in the aggregate without the written agreement of the Lenders.

           3.        The Debtors and Lenders may extend the Interim Period, without further notice to

  creditors or order of this Court, provided that a Stipulation Extending Cash Collateral Order is

  signed by counsel to the Debtors and counsel to Lenders and is filed together with a copy of a

  budget (if there are changes from the Budget attached hereto as Exhibit A) and served on any

  Creditors’ Committee, the Debtors’ 20 largest unsecured creditors, The Office of the United

  States Trustee, and any party filing a notice of appearance in the case (the “Notice Parties”). The

  Debtors shall also be authorized to make expenditures during the Interim Period which are not

  contained in the Budget or which exceed the figures in the Budget without further notice to

  creditors or order of this Court provided that the Debtors first obtain Lenders’ prior written

  consent to the making of any such expenditures. Notice of expenditures will be provided to the

  Notice Parties, with an opportunity to object, if the expenditures are over $50,000.00.

                                     Adequate Protection to Lenders

           4.        Lenders are entitled, pursuant to section 361, 362, 363(e) and 364(d)(1) of the

  Bankruptcy Code, to adequate protection of their interests in the Pre-Petition Collateral on

  account of the Debtors’ use of the Pre-Petition Collateral, the Debtors’ post-petition use of the

  Cash Collateral, and any diminution in the value of any of the Debtors’ Pre-Petition Collateral or

  Cash Collateral, for any reason, arising out of the Debtors’ use, sales, depletion or disposition of

  the Pre-Petition Collateral (each such diminution is “Diminution in Value”).

           5.        As adequate protection to Lenders for the aggregate Diminution in Value, Lenders

  shall be and hereby are granted (effective upon the Petition Date and without the necessity of the




  {036180-94904/4838-9513-5899.2}                6
                                              Exhibit A
19-10869-hcm Doc#32 Filed 07/09/19 Entered 07/09/19 14:53:10 Main Document Pg 7 of
                                        14


  execution or filing by the Debtors or Lenders of security agreements, pledge agreements,

  financing statement, or otherwise), the following:

                     (a)      Adequate Protection Liens. To the extent of any Diminution of Value, and

  in the order of their existing lien priorities, Lenders shall have valid and perfected additional and

  first-priority replacement security interests in and liens upon (the “Adequate Protection Liens”)

  all of the Debtors’ right, title and interest in, to, and under (a) all of the Post-Petition Collateral

  (to the extent that Lenders hold a properly perfected lien on such Pre-Petition Collateral); (b) all

  of the Debtors’ now owned and after-acquired real and personal property, assets and rights, of

  any kind or nature, wherever located, including, without limitation, contracts, property, plant,

  equipment, general intangibles, documents, instruments, interests in leaseholds, patents,

  copyrights, trademarks, trade names, and all other intellectual property, capital stock of

  subsidiaries, cash, cash equivalents, and Cash Collateral of the Debtors, any investment of such

  cash and Cash Collateral, inventory, accounts receivable, any cause of action (excluding

  avoidance or other actions arising under chapter 5 of the Bankruptcy Code), and the proceeds

  thereof (whether recovered by judgment, settlement or otherwise, but not including causes of

  action brought against Lenders), and right to payment whether arising before or after the Petition

  Date, and the proceeds, products, offspring, rents and profits of all the foregoing (collectively,

  the “Adequate Protection Collateral”). Notwithstanding anything to the contrary, the Adequate

  Protection Collateral shall not include any assets of the Debtor that were unencumbered on the

  filing date or categories of assets in which the Lenders did not hold pre-petition perfected liens or

  security interests, and nothing herein shall be construed to grant any Lender a priming lien

  against any assets of the Debtors. Lenders shall not be required to file or serve UCC financing

  statements, notices of lien or similar instruments which otherwise may be required under federal




  {036180-94904/4838-9513-5899.2}                 7
                                                Exhibit A
19-10869-hcm Doc#32 Filed 07/09/19 Entered 07/09/19 14:53:10 Main Document Pg 8 of
                                        14


  or state law in any jurisdiction, or take any other action, including taking possession, to validate

  and perfect any such Adequate Protection Liens; and the failure by the Debtors to execute or file

  any documentation relating to the Adequate Protection Liens shall in no way affect the validity,

  perfection or priority of such Adequate Protection Liens. If, however, Lenders, in their sole

  discretion, determine to file any such UCC financing statements, notices of lien or similar

  instruments, or to otherwise confirm perfection of such Adequate Protection Liens to the extent

  provided in this Interim Order, the Debtors are directed to reasonably cooperate with and assist

  Lenders in doing so, and the stay that is imposed by section 362(a) of the Bankruptcy Code is

  hereby modified to allow the filing and recording in any jurisdiction of a certified copy of this

  Interim Order, UCC financing statements, notices of lien or similar instruments and all such

  documents shall be deemed to have been filed or recorded as of the Petition Date.

                     (b)      Superpriority Claims. To the extent the adequate protection provided by

  the Adequate Protection Liens is insufficient to protect Lenders against any Diminution of Value,

  Lenders shall have an allowed superpriority administrative expense claim as provided and to the

  full extent allowed by section 503(b) and 507(a)(2) & (b) of the Bankruptcy Code and otherwise

  (the “Superpriority Claims”).

           6.        Carve-Out. The Adequate Protection Liens and Superpriority Claims granted in

  this Interim Order to the Lenders are subject only to, and only to the extent the Debtors do not

  have unencumbered cash to pay, the unpaid fees pursuant to 28 U.S.C. § 1930 and any fees

  payable to the Clerk of the Court. Subject to the availability of funds and the approval of the

  Bankruptcy Court and the amounts identified in the Budget (not to exceed the Carve-Out), the

  Debtors will be permitted to pay such allowed fees and expenses.




  {036180-94904/4838-9513-5899.2}                 8
                                                Exhibit A
19-10869-hcm Doc#32 Filed 07/09/19 Entered 07/09/19 14:53:10 Main Document Pg 9 of
                                        14


           7.         Debtors, the Creditors’ Committee, United States Trustee or any creditor may file

  a Complaint or otherwise file an objection to the Pre-Petition Obligations and the liens. Any

  such Complaint or objection must be filed with the Court and served on the Lender by no later

  than August 30, 2019. In the absence of such timely Complaint or objection, such Pre-Petition

  Obligations will be fully and finally deemed and found by the Court to be valid, and the liens on

  the Pre-Petition Collateral will be fully and finally deemed and found by the Court to be valid

  and perfected for all purposes.

                                              Other Provisions

           8.        Successors. The provisions in this Interim Order shall be binding upon and shall

  inure to the benefit of Lenders and the Debtors and the Debtors’ respective successors and

  assigns (including, without limitation, any Chapter 11 or Chapter 7 trustee or other fiduciary

  hereafter appointed for the Debtors or with respect to the Debtors’ property).

           9.        Survival.      Unless and until all of the Pre-Petition Obligations have been

  indefeasibly repaid in full, in cash, (i) the protections afforded to Lenders under this Interim

  Order, and any actions taken pursuant thereto, shall survive the entry of an order dismissing the

  Debtors’ Chapter 11 case, converting the Debtors’ Chapter 11 case into a case pursuant to

  Chapter 7 of the Bankruptcy Code, or confirming any plan of reorganization in the Debtors’

  Chapter 11 case, and (ii) the Adequate Protection Liens and the Superpriority Claims shall

  maintain their priority as provided by this Interim Order. In the event any or all of the provisions

  of this Interim Order are hereafter modified, amended or vacated by a subsequent order of this or

  any other Court, Lenders shall be entitled to all of the rights, remedies, privileges and benefits,

  including the Adequate Protection Liens and priorities granted herein, with respect to all of

  Lenders’ claims (including the Superpriority Claims), up and until that time.




  {036180-94904/4838-9513-5899.2}                  9
                                                Exhibit A
19-10869-hcm Doc#32 Filed 07/09/19 Entered 07/09/19 14:53:10 Main Document Pg 10 of
                                        14


           10.       Effect of Entry of this Order. Entry of this Order shall be without prejudice to

  any and all rights, remedies, claims and causes of action which Lenders may have against the

  Debtors or third parties, and without prejudice to the right of Lenders to seek relief from the

  automatic stay in effect pursuant to section 362 of the Bankruptcy Code, or any other relief in

  this Chapter 11 case.

           11.       Immediate Effect. Pursuant to Bankruptcy Rule 6004(h), this Interim Order shall

  be immediately effective and enforceable upon its entry.

           12.       Additional Financial Information. Within fifteen (15) days of the end period of

  month the Debtors will provide Lenders and the United States Trustee a line item comparison

  from the budgeted items on Exhibit A to the Debtors’ actual results for that month. Such report

  shall not excuse Debtors’ requirement to file monthly operating reports. Upon request by either

  Lender, the Debtors will also provide the Bank Statements and account receivable aging report

  for that month.

           13.       Underlined Headings. The headings used within this Interim Order are for the

  convenience of reference only, do not constitute a part hereof, and shall not affect the meaning or

  construction of any provision hereof.

           14.       Continuing Jurisdiction. This Court hereby expressly retains the jurisdiction over

  all persons and entities, co-extensive with the powers granted to the United States Bankruptcy

  Court under the Bankruptcy Code, to enforce the terms of this Order and to adjudicate any and

  all disputes in connection therewith.

                                               Final Hearing

           15.       Pursuant to Bankruptcy Rule 4001, the final hearing (the “Final Hearing”) on the

  Motion shall be held and is hereby scheduled for August 5, 2019, at 10:00 a.m. before this Court.




  {036180-94904/4838-9513-5899.2}                10
                                               Exhibit A
19-10869-hcm Doc#32 Filed 07/09/19 Entered 07/09/19 14:53:10 Main Document Pg 11 of
                                        14


  By no later than July 30, 2019, Debtors shall file a proposed final cash collateral order and

  budget. Objections to the requested relief shall be filed with the Court no later than August 2,

  2019, and served upon (i) the Debtors; (ii) the Debtors’ counsel; (iii) the United States Trustee;

  (iv) the Lenders; (v) Lenders’ counsel; (vi) all other secured creditors of the Debtors; and

  (vii) any other party that has filed a notice of appearance in this Chapter 11 case. The Debtors

  shall promptly mail copies of this Interim Order to each of the parties receiving notice of the

  Motion, as well as any other entity known to the Debtors that might have an interest in the Pre-

  Petition Collateral and any other party that has filed and served a special request for notice with

  this Court.

                                                   ###




  AGREED AS TO FORM AND SUBSTANCE:


  By:      /s/ Eric J. Taube
           Eric J. Taube
           State Bar No. 19679350
           Waller Lansden Dortch & Davis, LLP
           100 Congress Avenue, Suite 1800
           Austin, Texas 78701
           (512) 685-6401 (telephone)
           (512) 685-6417 (facsimile)
           eric.taube@wallerlaw.com

  PROPOSED ATTORNEYS FOR DEBTORS
  AND DEBTORS-IN-POSSESSION




  {036180-94904/4838-9513-5899.2}             11
                                            Exhibit A
19-10869-hcm Doc#32 Filed 07/09/19 Entered 07/09/19 14:53:10 Main Document Pg 12 of
                                        14


  By:      /s/ Sabrina L. Streusand
           Sabrina L. Streusand
           State Bar No. 11701700
           Streusand, Landon, Ozburn & Lemmon, LLP
           1801 S. MoPac Expressway, Suite 320
           Austin, Texas 78746
           (512) 236-9901 (telephone)
           (512) 236-9904 (facsimile)
           streusand@slollp.com

  COUNSEL FOR AMPLIFY CREDIT UNION



  By:      /s/ Charlie Shelton
           Ranjan “Ron” Satija
           State Bar No. 24039158
           Herbert C. “Charlie” Shelton II
           State Bar No. 24079317
           Hajjar Peters, LLP
           3144 Bee Caves Road
           Austin, Texas 78746
           (512) 637-4956 (telephone)
           (512) 637-4958 (facsimile)
           rsatija@legalstrategy.com
           cshelton@legalstrategy.com

  COUNSEL FOR CELIS PHOENIX, LLC



  By:     /s/ Stephen Bass
            Stephen Bass
            FL State Bar No. 24041991
            Austin District Office
            903 San Jacinto, Suite 334
            Austin, Texas 78701
            512 916 5858 (telephone)
            512 916 5854 (fax)
            Steven.Bass@usdoj.gov




  {036180-94904/4838-9513-5899.2}             12
                                             Exhibit A
19-10869-hcm Doc#32 Filed 07/09/19 Entered 07/09/19 14:53:10 Main Document Pg 13 of
                                        14


                                    EXHIBIT A

                                      Budget




                                   Exhibit A
19-10869-hcm Doc#32 Filed 07/09/19 Entered 07/09/19 14:53:10 Main Document Pg 14 of
                                        14
FFBC Operations and Real Estate
Cash Forecast


Week Ending --------------------->       14-Jul-19       21-Jul-19       28-Jul-19       4-Aug-19
Week                                             2               3               4               5
Cash Receipts                        $    18,667     $    36,889     $    36,889     $     36,889
COGS                                 $    25,824     $    25,424     $    40,710     $     25,824
  CO2                                $      1,038    $     1,038     $     1,038     $      1,038
  Labor                              $      8,008    $     8,008     $     8,008     $      8,008
  Raw Materials                      $    14,646     $    14,646     $    14,646     $     14,646
  Royalties                          $        731    $       731     $       731     $        731
  Excise and other Taxes             $      1,000    $     1,000     $     1,000     $      1,000
  Utilities                          $        400    $        -      $    15,286     $        400
Water                                            0               0   $     5,110                 0
Electric                                         0               0   $     8,132                 0
Gas                                              0               0   $     2,044                 0
Trash                                $    400.00                                     $     400.00
Other                                $        -      $       -       $       -       $        -
Gross Margin                         $     (7,157)   $    11,466     $    (3,820)    $     11,066
Op Ex Cash Disbursements             $      8,457    $    18,296     $     3,496     $     33,338
Payroll/Recruiting                   $        -      $    15,000     $       -       $     15,000
G&A Payroll                                      0   $    15,000                0    $     15,000
Professional Services                $        -      $       -       $       -       $   1,500.00

Accounting                                      0               0               0    $   1,500.00
IT                                              0               0               0    $        -
G&A                                  $     8,457     $     3,296     $     3,496     $     14,838
IT and Software costs                $     1,667                0               0    $      1,667
Office Supplies                                 0               0               0    $      2,000
Bank Charges                                    0               0             200    $        -
Internet/Phone                       $       750                0               0    $        750
Dues/Licenses                                   0               0               0    $      1,667
Insurance - P&C; Umbrella; Auto             2744                0               0    $        -
Postage & Delivery                              0               0               0    $        208
Charity                                         0               0               0    $        -
Misc                                 $     1,000     $     1,000     $     1,000     $      1,000
Travel                                          0               0               0    $      1,667
Entertainment                                   0               0               0    $        833
Building Maintenance                            0               0               0    $      1,000
Machine Maintenance                             0               0               0    $      1,500
Critial Vendors Settlement                      0               0               0    $        -
Training                                        0               0               0    $        -
Security                                        0               0               0    $        250
Equipment Rental                     $       346     $       346     $       346     $        346
Spare Parts                          $       288     $       288     $       288     $        288
Brewery Supplies                     $       346     $       346     $       346     $        346
Lab Supplies                         $       692     $       692     $       692     $        692
Chemicals                            $       346     $       346     $       346     $        346
Cleaning                             $       277     $       277     $       277     $        277
Marketing                            $       -       $       -       $       -       $      2,000
Advertising (Tap Room)                          0               0               0    $      2,000
Marketing - Other                    $       -       $       -       $       -       $        -
Property Taxes                       $       -       $       -       $       -       $        -
Property Taxes                       $       -       $       -       $       -       $        -
Bankruptcy / Legal Costs             $       -       $       -       $       -       $        -
Utility Deposits (Frost A/C)         $       -       $       -       $       -       $        -
US Trustee Fees                      $       -       $       -       $       -       $        -
Legal Counsel (Waller)               $       -       $       -       $       -       $        -
Christine Celis Counsel              $       -       $       -       $       -       $        -
Special Counsel                      $       -       $       -       $       -       $        -
Financial Advisor (Harney)           $       -       $       -       $       -       $        -
Net Cash Flow From Operations        $   (15,614)    $    (6,831)    $    (7,316)    $    (22,272)
                                                                Exhibit A
